Citation Nr: 1544677	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran's VBMS electronic claims file include an October 2014 notice of disagreement with respect to the September 2014 rating decision denying the claims for service connection for tinnitus and headaches.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

A bilateral hearing loss disability did not manifest in service or for many years thereafter and is not related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  
  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran filed a claim for service connection for bilateral hearing loss disability using a VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. See id.  Thus, the notice that is part of the claim form submitted by the veteran satisfies the duty to notify.

Furthermore, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran has also been afforded a VA examination for opinion on the nature and etiology of the claimed bilateral hearing loss.  Because the examiner reviewed the claims file, interviewed and examined the Veteran, and provided an opinion with a supportive rationale, the Board finds that the examination is adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for service connection for bilateral hearing loss disability is thus ready to be considered on the merits.

II.  Law and Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes other organic diseases of the nervous system, to include hearing loss. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

In this case, the Veteran asserts that he has bilateral hearing loss as a result of noise exposure during service, including constant noise exposure at his duty station in the engine room.  He also noted that his bunk was under a gun mount and he was exposed to loud noise as a result.  

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed bilateral hearing loss disability.  On discharge examination in December 1969, a whispered voice test was 15 out of 15 in both ears.  

The Veteran denied hearing loss on report of medical history for annual Naval Reserves examination in April 1970.  

A March 1971 Naval Reserves examination report indicates that a whispered voice test was 15 out of 15 bilaterally.  

On March 1972 Naval Reserves examination, a whispered voice test was 15 out of 15 bilaterally.  He denied hearing loss on report of medical history at that time.  

Post-service VA treatment records reflect that the Veteran was seen for comprehensive audiological evaluation after referral from his primary care physician in July 2013.  The Veteran reported a history of military noise exposure (sleep under a bunk head) and occupational noise exposure from field work at a telephone company.  He indicated a gradual decrease in hearing with difficulty listening to the television with a fan running, and hearing in the presence of background noise.  

The examiner diagnosed within normal limits sloping to moderately severe sensorineural hearing loss bilaterally.  

On VA examination in February 2014, the Veteran reported occupational noise exposure from field work for a telephone company. He also endorsed in-service noise exposure as machinist mate in engine room and sleeping on deck below a gun mount. He reported that he could hear guns firing from his sleeping area. Furthermore, he reported one occasion of being near a gun as it was firing and another occasion of being near a launched missile.  He indicated that he did not report any hearing difficulties or tinnitus while serving in the Navy due to his age at the time.

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
45
LEFT
20
20
25
45
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

The examiner opined that the Veteran's hearing loss was not as least as likely as not caused by or the result of an event in service.  She noted that her rationale was based on her review of the claims file, including service treatment records which revealed normal whispered voice test findings and no reported hearing difficulties.  The examiner also indicated that she reviewed post-service records as well as examination findings.  She noted that testing results were consistent and were felt to represent the organic thresholds of hearing.

She pointed out that the Veteran's hearing loss was first diagnosed more than 40 years after military separation, and indicated that any hearing loss the Veteran may have had during service was only temporary in nature.  Citing to a hearing loss manual, she noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  She also cited to a report from the Institute of Medicine on Military noise exposure, which indicated that, "there is insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." Therefore, she opined that it is less likely as not that the Veteran's hearing loss is due to or a result of military noise exposure.

Upon careful review of the record, the Board finds that service connection for bilateral hearing loss disability is not warranted.  

The earliest indication any hearing loss following the Veteran's separation from service is his 2013 claim and July 2013 VA treatment report documenting mild hearing loss.  The 2014 VA examination then disclosed a current hearing loss disability as defined in VA regulations.  38 C.F.R. § 3.385.

The Board notes that the Veteran is competent to report when he first experienced hearing problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case, the Board finds that the Veteran's assertions of hearing loss symptoms in and since service are outweighed by the more probative evidence of record.  The Veteran's service treatment records reflect no complaint, finding or diagnosis of hearing loss and he specifically denied hearing loss on report of medical history at discharge.  He continued to deny hearing loss on report of medical history for Naval Reserves examinations in the years following discharge, and whispered voice tests were normal.  Here, the contemporaneous in-service record, prepared by a skilled professional and his denial of pertinenet pathology are more probative and more credible than remote lay statements advanced in support of a claim for benefits.

As indicated, the record reflects that the Veteran has been diagnosed with a sensorineural hearing loss disability.  However, an organic disease of the nervous system was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a direct of presumptive basis.  Nor may service connection be established based on continuity of symptomatology. 


Here, there is no competent evidence of record otherwise linking the Veteran's bilateral hearing loss to his active service. The only medical opinion on the matter is the opinion provided by the February 2014 VA examiner, which weigh against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's service records and took a history from the Veteran.  With the available information, the examiner concluded that the Veteran's hearing loss was less likely than not related to service.

The only other opinion with respect to etiology is that of the Veteran.  The Veteran is competent to testify to his observations, and the RO and the VA examiner conceded his in-service noise exposure, as does the Board.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, on the question as to whether current bilateral hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who performed the 2014 VA examination is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that hearing loss disability did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current hearing loss disability and the conceded in-service noise exposure.  

To the extent that the Veteran contends that he had tinnitus from his in-service noise exposure, the Board notes that this matter is addressed in a separate rating decision, as noted above, and is not before the Board at this time.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


